IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                              November 17, 2015 Session


             TONY FULTON WELLS v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Union County
                        No. 4252    E. Shayne Sexton, Judge




               No. E2015-00463-CCA-R3-PC – Filed February 17, 2016
                        _____________________________

The petitioner, Tony Fulton Wells, was initially charged with first degree (premeditated)
murder, and he later pled guilty to second degree murder, a Class A felony. He filed a
petition for post-conviction relief, which was denied. On appeal, he argues that his guilty
plea was not knowing and voluntary because it was coerced. He also argues that he
received the ineffective assistance of counsel because trial counsel failed to have a
hearing to suppress his written confessions; failed to obtain more time for him to consider
the plea agreement; failed to interview the petitioner‟s neighbor; failed to investigate the
crime scene; and failed to explain adequately the law or to listen to the petitioner.
Following our review of the record, the briefs of the parties, and the applicable law, we
affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which ROGER A.
PAGE and ROBERT H. MONTGOMERY, JR., JJ., joined.

Brandon T. Kibert, Tazewell, Tennessee, for the Appellant, Tony Fulton Wells.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General; Jared Effler, District Attorney General; and Tyler Hurst, Assistant
District Attorney General, for the Appellee, State of Tennessee.


                                        OPINION
                      FACTS AND PROCEDURAL HISTORY

        At the petitioner‟s April 2, 2012 guilty plea hearing, the trial court engaged in a
colloquy with the petitioner. The petitioner testified that he signed his guilty plea form
after it was read to him and that he understood the terms of the form. He stated that no
one had forced or threatened him to plead guilty or made any promises to induce his
guilty plea. He agreed that he was pleading guilty of his own free will. The petitioner
stated that he had no complaints about the work of trial counsel. He agreed that he was
satisfied with trial counsel‟s representation and that trial counsel satisfactorily
investigated and prepared for the case.

        The State then introduced statements from the victim‟s two sons, the victim‟s
neighbor Linda Griffey, and two statements the petitioner made to police as a summary
of the evidence against the petitioner. According to the statements, the petitioner lived
with the victim and her two sons, D.C. and T.W., and he was the boys‟ stepfather. Prior
to the shooting, the petitioner had been unemployed for several weeks and was “stressed”
about his inability to find a job. The petitioner had a Ruger P 89 pistol that he showed
the victim‟s older son, D.C., how to use on the evening of the shooting. Throughout the
evening, the petitioner was drinking vodka. When the boys went to bed, the petitioner
was alone in the living room with the victim. He began “talking crazy stuff,” and the
victim appeared to fear for her safety. The victim was on the couch, and the petitioner
picked up his Leatherman knife and said that if he wanted to hurt the victim or her sons,
he would have already done so.

        From his bedroom, T.W. heard the victim crying in the living room. He went into
the kitchen, and he saw the victim lying on the couch and the petitioner standing over her
with an envelope opener. He returned to his bedroom and told his brother that he
believed that the petitioner stabbed the victim. While in his bedroom, T.W. overheard the
petitioner tell the victim twice to sit down.

       Back in the living room, the petitioner told the victim to be quiet. He leaned
toward her with the knife in his hand. As he leaned forward, the victim raised her hand,
and the petitioner cut a finger on her right hand. The petitioner placed his right hand on
the couch, and the knife punctured the cushion. Upset that he cut the couch and that the
victim was afraid, the petitioner sat down on the couch and took several drinks of vodka.
While on the couch, he picked up the pistol and “racked” it. He stood up and walked
between the coffee table and the television. The petitioner claimed that he was planning
to de-cock the pistol, and he had his finger on the trigger and his thumb on the hammer.
His thumb never grasped the top of the hammer, and the gun went off, shooting the
victim in the head. The petitioner pulled the victim onto the floor and began repeating
her name.
                                              2
       D.C. and T.W. heard the gunshot and ran into the living room. D.C. smelled gun
powder, and both boys saw the victim lying on the floor. D.C. ran out of the house and
called the police, and the petitioner told T.W. to call their neighbor, Russell Riffey.1 Ms.
Griffey, was awakened by her son around 12:30 or 1:00 a.m. on the date of the shooting,
before T.W. was able to call their home. Ms. Griffey‟s son told her that something was
wrong at the victim‟s home and that the victim‟s sons “were screaming and running in
the yard.” She received a call from T.W., and she told him to hang up so that she could
call 9-1-1. She called 9-1-1, and Mr. Riffey left to go to the victim‟s home. Ms. Griffey
saw Mr. Riffey wrestling with the petitioner on the porch of the victim‟s home, and she
learned from a hysterical T.W. that the victim had been shot in the head. Ms. Griffey
went to the victim‟s home and took T.W. back to her home. Ms. Griffey looked back and
saw that police had arrived and that they and her husband were still struggling with the
petitioner. Ms. Griffey saw the petitioner being placed in a police car and shouting to tell
the victim that he would find employment “and everything would be all right.”

       The State also said it planned to call Dr. Christopher Lockmuller, a forensic
pathologist, who would have testified that at the time of the shooting, the petitioner had
to have been within three feet of the victim. Dr. Lockmuller also would have testified
consistently with the autopsy report, which showed that the victim had a single gunshot
wound to the head associated with severe injury to the brain and skull. There was a “very
shallow cut” on the third finger of the victim‟s left hand, along with five “linear
abrasions.” Additionally, there were minor abrasions on the victim‟s body.

       At the conclusion of the summary, the trial court asked the petitioner if he
contested any of the evidence that the State submitted. The petitioner responded that he
contested “[s]ome of it.” When asked to specify his objections, the petitioner responded,
“On the things that was said on the second statement after I asked for a lawyer, they
continued to question me and everything else.” Trial counsel clarified for the petitioner
that the trial court was asking whether he specifically contested what the State said their
proof would be. After a conference with trial counsel, the petitioner stated that he did not
contest the evidence. The trial court found the petitioner guilty of second degree murder
and imposed a twenty-five-year sentence.

      The petitioner filed a timely pro se petition for post-conviction relief. The post-
conviction court appointed counsel, who filed an amended petition.
        1
           There is some confusion surrounding the name of the petitioner‟s neighbor. In their statements
to police, both of the victim‟s sons and the petitioner referred to the neighbor as “Russell Rigby.” At the
post-conviction hearing, the petitioner identified his neighbor as “Russell Riffey,” and this is the name
used by other witnesses as well. Because the witnesses at the post-conviction hearing used the last name
“Riffey,” we will utilize this spelling throughout the opinion.
                                                    3
       At a hearing on the petition, the petitioner testified that the weapon that killed the
victim contained nine millimeter bullets that Russell Riffey “loaded hot,” which meant
that the bullets “fire at a higher velocity” and “have extra gunpowder to make them fire
hotter and faster.” The petitioner told trial counsel about these bullets and asked him to
interview Mr. Riffey, but he stated that trial counsel did not do so.

       The petitioner testified that he gave several confessions on the evening that he was
arrested. He did not write the confessions but made them verbally. The petitioner stated
that he recounted his version of events, and the officer wrote it down and read it back to
him. The petitioner said he told the officer that he did not say what was repeated to him,
and the officer explained that he was conveying the same meaning but using different
words. The petitioner testified that the officer “tore up two or three” of his confessions.

       The petitioner testified that trial counsel and co-counsel took over his
representation after previous counsel had to withdraw from the case due to an excessive
case load. The petitioner testified that trial counsel never investigated the crime scene or
interviewed the victim‟s younger son. The petitioner discussed cross-examination
strategy with trial counsel, and trial counsel told him that he would not cross-examine the
victim‟s sons.

       The petitioner stated that a gun expert, Chris Robinson, worked on the petitioner‟s
case. Mr. Robinson noted that a “blood analysis” should be conducted, along with a test
to determine the petitioner‟s blood alcohol level. Mr. Robinson recommended further
examination of the crime scene and a powder test of the petitioner‟s clothes. The
petitioner testified that Mr. Robinson conveyed this information to trial counsel. The
petitioner stated that trial counsel did not follow up on these suggestions.

       The petitioner testified that he did not have a good relationship with trial counsel.
The petitioner felt as though trial counsel often promised to do things, such as
interviewing the neighbors and investigating the case, but would not follow through.
Trial counsel would sometimes answer the petitioner‟s questions, but he did not keep in
regular contact with the petitioner. The petitioner explained that trial counsel would say
that he would return in a few days but would not return for weeks at a time. The
petitioner testified that trial counsel did not explain the law to him.

       The petitioner felt that he did not have time to consider his plea agreement on the
day that he entered it. On the day of the plea, the petitioner informed trial counsel that he
was not going to take the plea because he felt as though it would require him to admit that
he intentionally killed the victim. Trial counsel presented the petitioner with a blank
piece of paper, which the petitioner said that he was not going to sign without talking to
                                             4
his family. Trial counsel told him, “[T]hat‟s not gonna happen,” and walked away. The
petitioner was taken into a room where he met with his mother and stepfather, and he
asked trial counsel for more time to consider the plea. Trial counsel said that there was
no more time, and the petitioner asked if he could fire trial counsel. Trial counsel replied
that the judge would not permit it because “it was too far into it,” and he told the
petitioner that the plea had to be on the judge‟s desk before he returned from his
chambers. The petitioner felt that he was coerced into pleading guilty. He testified that
he could not recall if trial counsel informed him that he was waiving his right to an
appeal by pleading guilty.

        The petitioner recalled having a colloquy with the trial court. He remembered
telling the judge that he did not agree “with everything that was said,” and he stated that
trial counsel then pulled him aside and told him that he “needed to say „yes, sir‟ or „no,
sir,‟ or I can‟t remember which one but said that if I didn‟t say it that the deal would be
off the table and I‟d be sent back down.” He stated that trial counsel informed him that
he would have to tell the judge that he was happy with trial counsel‟s representation. The
petitioner testified that he answered the question affirmatively but that he actually was
not happy with trial counsel‟s service.

       The petitioner testified that he did not agree with all of the stipulated facts read by
the State. He took issue with his second statement to police, believing that the statement
would be inadmissible because he had requested an attorney. The petitioner testified that
some of the things in his second statement were untrue. He stated that he tried to object
to the statement but did not do so verbally. He explained that he began to get “anxious”
during the reading of the second statement and that trial counsel was telling him “to calm
down.” He testified that he felt like trial counsel prevented him from objecting to the
statement.

       On cross-examination, the petitioner testified that he only signed one piece of
paper from the plea agreement. The petitioner agreed that he was told that he would be
committing perjury if he lied at the guilty plea proceeding. The petitioner “[v]aguely”
remembered the trial court telling him that he was waiving his right to a trial and an
appeal, and he agreed that he said “yes” to that question. He testified that he did not
remember answering every question affirmatively because he was informed that if he did
not, his plea agreement would be revoked and he would be “sent back downstairs.” The
petitioner stated that he wanted to enter a “nolo contendere” plea that day, and he said
that he pled guilty out of fear based on what trial counsel had told him.

       The petitioner agreed that he had initially received an offer of thirty years from the
State and that he authorized trial counsel to make a counteroffer of twenty-five years. He
agreed that he was pleading guilty to the sentence in the counteroffer proposed by trial
                                              5
counsel. He said that trial counsel did not inform him that the State had accepted that
offer until the day before he was to plead guilty. He stated that on the date that he was to
plead guilty, he changed his mind and needed more time to consider the offer. Trial
counsel informed him that if he did not accept the plea, “the deal would be off” and he
would be charged with first degree murder. The petitioner agreed that trial counsel
explained to him the consequences of rejecting the plea offer, and he stated that trial
counsel said that he could not have more time to consider the offer.

       The petitioner testified that trial counsel did not discuss discovery with him.

       The petitioner testified that if trial counsel had visited the crime scene, he would
have learned that there was no history of domestic violence. He stated that if he received
more time to consider his plea agreement, he would have obtained a better lawyer who
would have investigated the case more thoroughly.

       Trial counsel testified that he had been a criminal defense attorney since 1989 and
with the Public Defender‟s Office since 2011. He had tried two murder cases and
resolved others through plea bargains. When trial counsel began representing the
petitioner, previous counsel had already received discovery, and trial counsel received the
discovery file from previous counsel. Trial counsel testified that he “extensively”
reviewed the discovery with the petitioner. He said that he examined the petitioner‟s
statements and the victim‟s children‟s statements, which he believed would likely “be the
most critical part” of the trial. He also reviewed the autopsy report, which indicated that
the gun was six inches to two feet away from the victim when it was fired. Trial counsel
and the petitioner discussed whether trial counsel should visit the crime scene. Trial
counsel explained that the trial was six weeks away and that he did not believe a visit to
the crime scene would be beneficial. Trial counsel testified that he had numerous
photographs from the crime scene and that “[i]t was pretty conclusive” how far away the
gun was from the victim‟s face when it was fired. Trial counsel stated that he retained
Mr. Robinson and that Mr. Robinson stated that the gun barrel was five inches away from
the victim‟s face when it was fired. Trial counsel was present when the petitioner spoke
with Mr. Robinson, and he recalled the petitioner‟s telling Mr. Robinson about the “hot
load” bullets. Trial counsel stated that Mr. Robinson did not mention the “hot load”
bullets in his report.

        Trial counsel testified that he and co-counsel made numerous attempts to contact
Mr. Riffey, but Mr. Riffey “had no interest” in speaking with defense counsel. Defense
counsel were unable to contact Mr. Riffey via telephone. An investigator was sent to Mr.
Riffey‟s residence, and Mr. Riffey refused to speak with the investigator. Trial counsel
testified that with the assistance of the prosecutor, he had made arrangements to interview
both of the victim‟s sons. Trial counsel was able to meet with the older son, but the
                                             6
younger son declined to meet with defense counsel. Trial counsel testified that the
victim‟s family indicated that the meeting would be too difficult for the son.

       Trial counsel testified that the older son “would have been a very devastating
witness.” The older son indicated that he heard loud voices arguing and then heard the
defendant pour a drink, consume it, and slam the glass down. He heard this procedure
repeated two or three times. He then briefly heard more loud voices, followed by a
gunshot. Trial counsel testified that the older son‟s version of events “was quite
inconsistent with” the petitioner‟s recollection of the incident. Trial counsel believed the
older son would have been a compelling witness, and he began to discuss with the
petitioner the need to consider pleading guilty to second degree murder. Trial counsel
believed, based on the available proof, that a jury verdict of guilty of second degree
murder would have “essentially” been a victory. Trial counsel believed that despite the
petitioner‟s intoxication, there “was a real risk” of the petitioner‟s being convicted of first
degree murder. Trial counsel believed that his conversation with the older son was “the
most critical piece” in his investigation.

       Trial counsel testified that he “had lengthy discussions” with the petitioner about
how to best resolve the case. He “talked at length” about what the State was required to
prove to obtain a conviction for first degree murder, and he explained the consequences
of a conviction for first degree murder. Trial counsel informed the petitioner that “if the
jury followed the law, they probably” should not convict him of first degree murder.
Trial counsel was concerned, however, that the jury would disregard the evidence of
intoxication and find premeditation due in large part to the older son‟s testimony.

        Trial counsel testified that after the State proposed a thirty-year sentence, he
recommended that the petitioner return a counteroffer of twenty-five years. Trial counsel
stated that the sentence was similar to the sentence that the petitioner would receive if he
was convicted of second degree murder at trial, a result trial counsel said would feel like
“a victory.” Trial counsel explained that the prosecutor had set a plea deadline of April 2
due to the difficulty of the case and her concern with subjecting the family to protracted
plea negotiations. Trial counsel testified that it was “possible” that the prosecutor could
have changed her mind and extended the plea deadline, but he did not believe that she
would have done so. Trial counsel believed that the petitioner needed to enter a plea on
that date or be forced to go to trial.

       Trial counsel testified that the petitioner authorized him to make the counteroffer
one week before the petitioner pled guilty. Trial counsel spoke with the prosecutor, who
informed him that she first needed to meet with the victim‟s family. After meeting with
the family on the Friday before the plea deadline, the prosecutor informed trial counsel
that the State would accept the petitioner‟s counteroffer of a twenty-five-year sentence.
                                              7
That same day, trial counsel informed the petitioner that his counteroffer had been
accepted. Trial counsel testified that the petitioner was aware on Friday night that the
twenty-five-year offer had been accepted.

       Trial counsel testified that the petitioner arrived at the courthouse the following
Monday, April 2, and had decided not to plead guilty. Trial counsel asked him if he was
sure of his decision because it was the date of the plea deadline. Trial counsel informed
the petitioner that he would not receive a better offer and would instead go to trial on the
scheduled date. The petitioner reaffirmed that he did not want to plead guilty, and trial
counsel went to inform the prosecutor “that the deal was off.” The petitioner expressed a
desire to speak to his mother, and trial counsel informed him that it was generally not
permitted. Trial counsel was able to arrange a meeting between the petitioner and his
mother, and trial counsel testified that during this conversation, “it was essentially his
mother who talked” the petitioner into accepting the plea agreement.

       Trial counsel testified that the petitioner viewed all of the pages of his plea
agreement, although he only signed one page. Trial counsel testified that the petitioner
had no trouble reading or writing and that he discussed the substance of the plea form
with the petitioner. Trial counsel informed the petitioner that the trial court would ask the
petitioner if he was satisfied with the services of trial counsel. He explained that the
question was “not to make the lawyers feel good, it‟s just because the Judge doesn‟t want
you coming back six months from now or a year from now and saying my lawyer didn‟t
do his job, so if you want to complain about it, you have to do it today. He‟s likely not
[going to] listen to it a year from now.” Trial counsel testified that he told the petitioner
that the trial court would not accept his plea if he did not “answer these questions that
you are satisfied with you lawyer‟s services, that you are not under the influence, that you
understand what you are doing, and that you‟re voluntarily pleading guilty.”

        Trial counsel testified that he pulled the petitioner aside during the plea colloquy
to clarify the meaning of the petitioner‟s “no contest” plea. Trial counsel explained to the
petitioner that by answering “no” to the question of whether he contested the statement of
facts, the petitioner was not stating that he agreed to it but that he simply was not
contesting it. Trial counsel explained that the petitioner needed to respond affirmatively
to that question in order to proceed with his plea.

       Trial counsel testified that the petitioner expressed his concerns about his
statement to the interrogating officer. Trial counsel filed a motion to suppress the
statements, and he testified that a hearing would have been held before the petitioner
went to trial. Trial counsel testified that the motion was filed on March 30 and that he
was prepared to argue it on the date that the petitioner pled guilty. Trial counsel testified
that he learned that the prosecutor had talked to several witnesses about prior acts of
                                             8
domestic violence committed by the petitioner. He filed a motion in limine to exclude
this evidence.

       Trial counsel testified that Mr. Robinson said that it was possible that there could
have been an accidental discharge of a weapon like the murder weapon if the petitioner
were attempting “to de-cock the weapon by pulling back on the trigger and then pulling
back the hammer.” He could not state that this was the manner of discharge in the
petitioner‟s case, but he indicated in his report that it could have happened that way. Mr.
Robinson also expressed concern about the lack of alcohol testing on the petitioner the
night of the shooting, and he indicated that he did not understand the inconclusive results
on the gunshot residue test performed on the victim‟s younger son. Mr. Robinson
believed that the gunshot residue test should have been “conclusive yes, definitely, or
no.” Mr. Robinson‟s analysis differed from that of the TBI. Trial counsel testified that it
was not contested that the petitioner fired the gun.

       Trial counsel believed, after considering all the evidence, that pleading guilty was
in the petitioner‟s best interest, and he discussed this “[a]t length” with the petitioner,
who then authorized him to seek a twenty-five-year sentence.

       On cross-examination, trial counsel testified that he did not believe that getting the
defendant‟s statements suppressed would have resulted in a more favorable plea offer
because the petitioner‟s “first statement was even more inconsistent than the second
statement.” Trial counsel explained that the facts as he understood them based upon his
investigation were inconsistent with the petitioner‟s second statement.

       Co-counsel testified that she had worked with the Public Defender‟s Office for
seven years. She initially represented the petitioner in general sessions court, and she
ceased her involvement in the case when previous counsel was appointed. Co-counsel
rejoined the case when trial counsel took over, and she testified that she attended nearly
every jail meeting with the petitioner except for possibly the last two. Co-counsel
prepared the motion to retain the firearms expert, and she arranged the meeting with the
victim‟s sons, although only the older son arrived for the interview. Co-counsel also
obtained Mr. Riffey‟s phone number and attempted “to contact him many times and
could never establish any contact.” Co-counsel stated that her investigator also went to
Mr. Riffey‟s home several times and was unable to make contact with him.

       Co-counsel testified that the victim‟s older son “was a very sympathetic witness.”
Although she believed that some of his statements would be irrelevant at trial, he spoke
about prior instances of domestic violence in the home. She agreed with trial counsel‟s
recollection of the testimony indicating that the petitioner was drinking and slamming the
glass down. Co-counsel recalled that the older son recounted something that the
                                             9
petitioner said just prior to the shot that she and trial counsel believed “was fairly
devastating.” Co-counsel stated that she and trial counsel always discussed everything
after meeting with the petitioner, and both agreed that the victim‟s older son would have
been a harmful witness at trial.

        The post-conviction court denied the petition. The court found that the decision to
pursue a plea agreement was made “after an informed decision” by trial counsel that the
petitioner faced a “heightened chance” of being convicted of first degree murder. The
court noted that the plea agreement obtained the best result trial counsel believed was
possible. The court observed that the offer was conveyed to the petitioner and approved
by him at least a week before the plea was entered. The post-conviction court also found
that it was not clear how any additional time to consider the plea agreement would have
bolstered the petitioner‟s confidence in pleading guilty

        The post-conviction court specifically found that the petitioner‟s testimony that his
plea was coerced was not credible. The court noted that it appeared that trial counsel was
describing appropriate courtroom demeanor to the petitioner, rather than instructing him
how to answer the trial court‟s questions. The court reviewed the guilty plea hearing
transcript and found that there was no mention of confusion or undue influence. The
court found that the petitioner appropriately answered the questions asked of him and that
his responses indicated that he understood both the questions and the process of pleading
guilty.

       The post-conviction court also found that the petitioner had not shown that trial
counsel performed deficiently or that the petitioner suffered any prejudice. The court
found that there was no evidence that trial counsel had performed ineffectively. The
court further found that even if trial counsel had been shown to be deficient, the petitioner
had not demonstrated any resulting prejudice. The court found that “the weight of the
evidence is strongly against” the finding of any error on the part of defense counsel.

       The petitioner filed a timely notice of appeal, and we proceed to consider his
claims.

                                       ANALYSIS

       The petitioner argues that his guilty plea was not knowing and voluntary because
he was coerced into pleading guilty. He also argues that he should be permitted to
withdraw his guilty plea because he did not receive the effective assistance of counsel.
Specifically, he contends that trial counsel were ineffective for failing to have a hearing
to suppress his written confessions; failing to obtain more time for him to consider the

                                             10
plea agreement; failing to interview Mr. Riffey; failing to investigate the crime scene; and
for failing to explain adequately the law or to listen to the petitioner.

       Post-conviction relief is available “when the conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103 (2010). The
petitioner bears the burden of proving the allegations of fact giving rise to the claim by
clear and convincing evidence. Dellinger v. State, 279 S.W.3d 282, 293 (Tenn. 2009).
“„Evidence is clear and convincing when there is no serious or substantial doubt about the
correctness of the conclusions drawn from the evidence.‟” Grindstaff v. State, 297
S.W.3d 208, 216 (Tenn. 2009) (quoting Hicks v. State, 983 S.W.2d 240, 245 (Tenn.
Crim. App. 1998)). This court generally defers “to a post-conviction court‟s findings
with respect to witness credibility, the weight and value of witness testimony, and the
resolution of factual issues presented by the evidence.” Mobley v. State, 397 S.W.3d 70,
80 (Tenn. 2013). Claims for post-conviction relief premised on ineffective assistance of
counsel present mixed questions of law and fact, which this court reviews de novo with
no presumption of correctness. Id.

                                      A. Guilty Plea

       A guilty plea is constitutional only when it is entered into knowingly, intelligently,
and voluntarily. Boykin v. Alabama, 395 U.S. 238, 242-43 (1969). “[A] plea is not
„voluntary‟ if it is the product of „[i]gnorance, incomprehension, coercion, terror,
inducements, [or] subtle or blatant threats.‟” Blankenship v. State, 858 S.W.2d 897, 904
(Tenn. 1993) (quoting Boykin, 395 U.S. at 242-43). In order to determine whether a plea
was entered “intelligently” and “knowingly,” “„[t]he standard was and remains whether
the plea represents a voluntary and intelligent choice among the alternative courses of
action open to the defendant.‟” Id. (quoting North Carolina v. Alford, 400 U.S. 25, 31
(1970)). A court must make this determination “based upon the totality of the
circumstances.” State v. Turner, 919 S.W.2d 346, 353 (Tenn. Crim. App. 1996). A court
charged with determining the nature of a guilty plea:

       must look to various circumstantial factors, such as the relative intelligence
       of the defendant; the degree of his familiarity with criminal proceedings;
       whether he was represented by competent counsel and had the opportunity
       to confer with counsel about the options available to him; the extent of
       advice from counsel and the court concerning the charges against him; and
       the reasons for his decision to plead guilty, including a desire to avoid a
       greater penalty that might result from a jury trial.

Blankenship, 858 S.W.2d at 904.
                                             11
        The petitioner argues that trial counsel‟s failure to obtain more time for him to
consider the plea agreement coerced him into pleading guilty. The post-conviction court,
however, found that the petitioner‟s testimony on the issue was not credible and that it
was unclear how additional time to consider the plea would have affected the petitioner‟s
decision to plead guilty. Further, the court found that transcript of the guilty plea hearing
indicated that the petitioner‟s plea was knowing and voluntary. “A petitioner‟s testimony
at a guilty plea hearing „constitute[s] a formidable barrier‟ in any subsequent collateral
proceeding because „[s]olemn declarations in open court carry a strong presumption of
verity.‟” Bruce S. Rishton v. State, No. E2010-02050-CCA-R3-PC, 2012 WL 1825704,
at *17 (Tenn. Crim. App. May 21, 2012) (quoting Blackledge v. Allison, 431 U.S. 63, 74,
97 S. Ct. 1621, 52 L. Ed. 2d 136 (1977)). Trial counsel testified that the petitioner learned
the Friday before he was to plead guilty that his offer had been accepted. On the date that
the petitioner was to plead guilty, trial counsel accurately informed the petitioner that he
had to either enter the plea or proceed to trial because the State had set a plea deadline of
April 2 that it would not extend. Trial counsel advised the petitioner that he had the
option of pleading guilty or proceeding to trial on the charge of first degree murder,
which carried a much lengthier sentence than a conviction for second degree murder, and
the petitioner elected to plead guilty. We conclude that the petitioner has not shown that
his plea was not knowing and voluntary, and he is not entitled to any relief.

                          B. Ineffective Assistance of Counsel

       Both the Sixth Amendment to the United States Constitution and article I, section
9 of the Tennessee Constitution guarantee the right to counsel. This right affords an
individual representation that is “within the range of competence demanded of attorneys
in criminal cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Counsel is
ineffective when “counsel‟s conduct so undermined the proper functioning of the
adversarial process that the trial cannot be relied on as having produced a just result.”
Strickland v. Washington, 466 U.S. 668, 686 (1984).

        In order to prevail on a claim of ineffective assistance of counsel, the petitioner
must prove that: (1) counsel‟s performance was deficient; and (2) the deficiency
prejudiced the petitioner to the degree that the petitioner did not receive a fair trial.
Strickland, 466 U.S. at 687. A petitioner satisfies the deficiency prong of the test by
showing that counsel‟s representation fell below an objective standard of reasonableness;
that is, “the services rendered or the advice given must have been below „the range of
competence demanded of attorneys in criminal cases.‟” Grindstaff, 297 S.W.3d at 216
(quoting Baxter, 523 S.W.2d at 936); see Strickland, 466 U.S. at 687. The petitioner
must demonstrate that “counsel made errors so serious that counsel was not functioning
as the „counsel‟ guaranteed the defendant by the Sixth Amendment.” Strickland, 466
12
U.S. at 687. Courts evaluating the performance of an attorney “should indulge a strong
presumption that counsel‟s conduct falls within the wide range of reasonable professional
assistance.” State v. Burns, 6 S.W.3d 453, 462 (Tenn. 1999). In order to fairly assess
counsel‟s conduct, every effort must be made “to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel‟s challenged conduct, and to
evaluate the conduct from counsel‟s perspective at the time.” Strickland, 466 U.S. at
689. “The fact that a particular strategy or tactic failed or hurt the defense, does not,
standing alone, establish unreasonable representation.” Goad v. State, 938 S.W.2d 363,
369 (Tenn. 1996).

        Prejudice requires the petitioner to show “that there is a reasonable probability
that, but for counsel‟s unprofessional errors, the result of the proceeding would have been
different.” Strickland, 466 U.S. at 694. In order to satisfy the prejudice prong in the
context of a guilty plea, the petitioner must show “that there is a reasonable probability
that, but for counsel‟s errors, he would not have pleaded guilty and would have insisted
on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). “A reasonable probability is
a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at
694. If the petitioner fails to establish either deficiency or prejudice, post-conviction
relief is not appropriate, and this court need not address both components if the petitioner
makes an insufficient showing as to one component. Grindstaff, 297 S.W.3d at 216
(citing Goad, 938 S.W.2d at 370).

         Trial counsel testified that he filed a motion to suppress, that the motion would
have been litigated prior to trial, and that he did not believe that it would have benefitted
the petitioner‟s case, even if the motion had been granted. Trial counsel testified that the
State had set a plea deadline of April 2, and the petitioner‟s options on that date were to
plead guilty or to go to trial. The post-conviction court found that it was unclear how
additional time to consider the offer would have affected the petitioner‟s confidence in
his decision to plead guilty. Both trial counsel and co-counsel testified that they made
numerous efforts to contact Mr. Riffey and that Mr. Riffey was not responsive to any of
these efforts. Co-counsel made phone calls that went unanswered, and Mr. Riffey
refused to speak to an investigator who was dispatched to Mr. Riffey‟s home to speak
with him. Trial counsel testified that he discussed with the petitioner whether he should
visit the crime scene, and he believed that a visit would not be beneficial because he had
numerous photographs of the scene and there was little doubt how far away the gun was
from the victim‟s face when it was fired. Trial counsel also testified that he extensively
reviewed with the petitioner the substantial evidence against him, discussed what the
State would have to prove to obtain a first degree murder conviction, and explained the
significant risk of a conviction the petitioner faced if he were to proceed to trial. We
agree with the post-conviction court that the petitioner has not met his burden of showing
that trial counsel was ineffective, and he is not entitled to any relief.
                                             13
                             CONCLUSION

Based upon the foregoing, we affirm the judgment of the post-conviction court.

                                         _________________________________
                                         JOHN EVERETT WILLIAMS, JUDGE




                                    14